Opinion issued February 19, 2009
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00079-CR



IN RE FABIAN JAVIER MIRELES, Appellant

V.

THE STATE OF TEXAS, Appellee



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator, Fabian Javier Mireles, has filed a petition for writ of mandamus
requesting that this Court compel Judge Reagin (1) to allow relator to proceed in forma
pauperis in trial court cause number 828498.  However, appellant has exhausted his
appellate remedies in trial court cause number 828498.  See Mireles v. State, 2002
WL 576107 (Tex. App--Houston [14th Dist.] April 18, 2002, pet. ref'd).  Moreover,
the Court of Criminal Appeals has exclusive jurisdiction over post-conviction writs
of habeas corpus in felony cases.  In re Briscoe, 230 S.W.3d 196, 196 (Tex.
App.--Houston [14th Dist.] 2006) (orig. proceeding).  To complain about any action
or inaction of the convicting court in relation to a post-conviction writ, the applicant
may seek mandamus relief from the Court of Criminal Appeals.  Id.
	We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Alcala and Hanks.
Do not publish. Tex. R. App. P. 47.2(b).
1.